          Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 USDC
                                                             PageSDNY
                                                                  1 of 11
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 1/28/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
UNITED STATES OF AMERICA                                     :
                                                             :     19-CR-571 (VEC)
                -against-                                    :
                                                             :   OPINION AND ORDER
JOHN LAMBERT,                                                :
a/k/a “Eric Pope,”                                           :
                                               Defendant. :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 13, 2019, Centra Tech, Inc. (“Centra Tech”) moved to

intervene in this matter pursuant to the Crime Victims’ Rights Act and the Mandatory Victim

Restitution Act, Centra Tech Motion, Dkt. 21;

        WHEREAS Centra Tech alleges that in 2017, it engaged Defendant John Lambert,

representing himself to be Eric Pope, an attorney, to provide $11,780 worth of legal services, id.;

        WHEREAS Centra Tech seeks to obtain restitution in the amount of $11,780 and to be

heard at the time of Lambert’s sentencing, id.;

        WHEREAS the Government charged Raymond Trapani, Robert Farkas, and Sohrab

Sharma, the co-founders of Centra Tech, with fraud and alleged they made fraudulent

misrepresentations that caused hundreds of investors to exchange millions of dollars in digital

assets for digital currency issued by Centra Tech, Charging Instruments, Exs. A, B, C, Dkt. 41;

Gov. Response, Dkt. 26 at 2;

        WHEREAS on July 17, 2019, Raymond Trapani, who served as the Chief Operating

Officer of Centra Tech, pled guilty to wire fraud in connection with his activities at Centra Tech,

among other offenses, see Superseding Information, Ex. B, Dkt. 41 ¶¶ 3, 13–14; Plea Colloquy,

Ex. B, Dkt. 41 at 32; see also 18-CR-340, Dkts. 146, 153;
         Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 2 of 11



       WHEREAS on June 16, 2020, Robert Farkas, who was Chief Marketing Officer and later

Chief Operating Officer of Centra Tech, pled guilty to conspiracy to commit securities fraud and

conspiracy to commit wire fraud, both in connection with his activities at Centra Tech, see

Superseding Information, Ex. C, Dkt. 41 ¶¶ 3, 7–8, 10–13; Plea Colloquy, Ex. C, Dkt. 41 at 27–

28; see also 18-CR-340, Dkts. 349, 355;

       WHEREAS on July 17, 2020, Sohrab Sharma, who served in multiple roles at Centra

Tech, including as President and Chief Technology Officer, pled guilty to conspiracy to commit

securities fraud, conspiracy to commit wire fraud, and conspiracy to commit mail fraud, all in

connection with his activities at Centra Tech, see Superseding Information, Ex. A, Dkt. 41 ¶¶ 3,

7–8, 10–13, 14–17; Plea Colloquy, Ex. A, Dkt. 41 at 29–30; see also 18-CR-340, Dkt. 362;

       WHEREAS the Government and Lambert oppose Centra Tech’s motion to be recognized

as a victim of Lambert’s criminal conduct, Gov. Response, Dkt. 26; Def. Response, Dkt. 30;

       WHEREAS on December 16, 2019, Centra Tech requested an evidentiary hearing on its

motion, Centra Tech Letter, Dkt. 29, but later withdrew its request, Gov. and Centra Tech Joint

Letter, Dkt. 41;

       WHEREAS another purported victim of Defendant’s scheme, Williamson Penn Little,

has also requested victim’s rights, including restitution, Little First Submission, Dkt. 39, Little

Second Submission, Dkt. 43;

       WHEREAS Little asserts that, using the “Upwork.com” freelancer platform, he

contracted with an individual representing himself to be Eric Pope, an attorney, Little Second

Submission, Dkt. 43 ¶ 12;

       WHEREAS Little contends that he personally paid Pope $480.00 for legal services, using

his Visa credit card, id. ¶¶ 20–21;




                                                2 of 11
         Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 3 of 11



        WHEREAS Little asserts that he is entitled to $503,357 in restitution comprised of (i)

$159,807 requested by various parties in three lawsuits brought against his company; (ii)

$143,500 in costs and attorneys’ fees associated with these lawsuits; and (iii) $200,000 to be paid

to the members of his company at the time it last operated, id. at 18;

        WHEREAS on October 2, 2020, the Government and Lambert jointly opposed Little’s

request to be recognized as a victim entitled to restitution, Gov. and Lambert Joint Letter, Dkt.

47;

        WHEREAS on December 7, 2020, the Government informed the Court that Defendant

Lambert “used Upwork to advertise his fraudulent legal services, and to communicate with

clients and potential clients about those services,” Gov. Letter, Dkt. 50;

        WHEREAS on December 14, 2020, Little submitted financial documentation showing

that he paid Eric Pope $480.00, Little Letter and Exhibits, Dkts. 51, 52;

        WHEREAS on December 30, 2020, Little submitted information regarding three lawsuits

that were filed against his company and discussing the alleged relationship between the lawsuits

and the legal services provided by the individual representing himself to be Eric Pope, Brennan

Letter, Dkt. 53, Little Letter, Dkt. 54;

        WHEREAS on January 18, 2021, the Court ordered the Government and Lambert to

show cause why Little should not be recognized as a victim entitled to $480.00 in restitution and

to be heard at the time of sentencing, Order, Dkt. 55;

        WHEREAS on January 19, 2021, the Government and Lambert notified the Court that

they do not object to Little being recognized as a victim who has a right to be heard at

sentencing, assuming his right to restitution would be limited to $480.00, Gov. and Lambert Joint

Letter, Dkt. 56; and




                                               3 of 11
           Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 4 of 11



         WHEREAS the Crime Victims’ Rights Act defines a crime victim as “a person directly

and proximately harmed as a result of the commission of a Federal offense,” 18 U.S.C. §

3771(e)(2)(A), and the Mandatory Victim Restitution Act similarly defines a victim as “a person

directly and proximately harmed as a result of the commission of an offense for which restitution

may be ordered . . . ,” 18 U.S.C. § 3663A(a)(2);

         IT IS HEREBY ORDERED that Centra Tech’s motion to intervene to be recognized as a

victim is DENIED. The Court acknowledges that Centra Tech engaged Lambert, posing as an

attorney, for legal services and that Lambert was paid $11,780 for that “work.” Centra Tech

Motion, Dkt. 21. But Centra Tech concedes that Lambert was “paid from an account not

associated with Centra Tech.” Centra Tech Reply, Dkt. 27 at 3. See also Gov. and Centra Tech

Joint Letter, Dkt. 41 at 1 (“For purposes of Centra Tech’s motion, the Government and Centra

Tech agree . . . that Lambert was paid for those services with money from an account not

associated with Centra Tech . . . .”). Without evidence that Centra Tech itself suffered the

$11,780 loss, the Court cannot find that Centra Tech was “directly and proximately harmed” by

Lambert, 18 U.S.C. § 3771(e)(2)(A); 18 U.S.C. § 3663A(a)(2); accordingly, ordering Lambert to

pay restitution to Centra Tech would be inappropriate.1

         Even if Centra Tech could demonstrate that the funds used to pay Lambert were linked to

the company, Centra Tech’s motion would still be denied because of the doctrine of unclean

hands. The “equitable maxim that ‘he who comes into equity must come with clean hands’ . . . .



1
          Centra Tech argues that it has already been recognized by the Government as a victim entitled to restitution
because the $11,780 Centra Tech alleges it is owed was included as part of the $46,654.50 forfeiture amount in
Lambert’s plea agreement. Centra Tech Letter, Dkt. 33 at 1. This argument conflates victim’s rights with the
Government’s ability to seek forfeiture of ill-gotten gains. Assuming someone paid Lambert $11,780 for “legal
advice” that he provided to individuals working for Centra Tech, those funds are proceeds of fraud, forfeitable to the
Government. 18 U.S.C. § 981(a)(1)(C). But the fact that the proceeds are subject to forfeiture does not mean that
Centra Tech is entitled to restitution in an equal amount. Different analyses and different law apply to restitution
and forfeiture. See United States v. Pescatore, 637 F.3d 128, 138 (2d Cir. 2011) (noting that “[f]orfeiture and
restitution are separate remedies with different purposes”).

                                                       4 of 11
         Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 5 of 11



closes the doors of a court of equity to one tainted with inequitableness or bad faith relative to

the matter in which he seeks relief, however improper may have been the behavior of the

defendant.” Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814 (1945).

In civil cases, the unclean hands doctrine prevents “persons seeking, through civil lawsuits, to

collect debts that arise from unlawful activities.” United States v. Agate, 613 F. Supp. 2d 315,

321–22 (E.D.N.Y. 2009) (citing United States v. Martinez, 978 F. Supp. 1442, 1454 (D.N.M.

1997)). The Second Circuit applied this logic in the context of restitution under the Mandatory

Victim Restitution Act, finding that courts should not order restitution when “victims lost ill-

gotten gains.” United States v. Ojeikere, 545 F.3d 220, 223 (2d Cir. 2008). Put more bluntly,

restitution is inappropriate for “parties whose illegally obtained money was subsequently stolen

from them.” United States v. Agate, 613 F. Supp. 2d 315, 321 (E.D.N.Y. 2009).

       Centra Tech has unclean hands. The co-founders of Centra Tech pled guilty to wire fraud

(Raymond Trapani), conspiracy to commit securities fraud and wire fraud (Robert Farkas), and

conspiracy to commit securities fraud, wire fraud, and mail fraud (Sohrab Sharma), all for their

activities while holding leadership positions at Centra Tech. See Charging Instruments and Plea

Colloquies, Exs. A, B, C, Dkt. 41; 18-CR-340, Dkts. 146, 153, 349, 355, 362. For example,

Centra Tech fraudulently misrepresented to investors that it had secured partnerships with Visa

and Mastercard to develop debit cards that would enable users to use cryptocurrencies to make

purchases with those debit cards. Gov. Response, Dkt. 26 at 3. Centra Tech also boasted that its

executive team included individuals who were, in fact, fictitious with fabricated work experience

and educational backgrounds. Id. As a result of this fraud, hundreds of investors were duped

into exchanging millions of dollars in digital assets to purchase digital currency issued by Centra

Tech. Id. at 2. Centra Tech engaged Lambert after it had raised over a million dollars through

its fraud. Id. at 13. Accordingly, if Centra Tech had paid Lambert, its request for restitution


                                               5 of 11
           Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 6 of 11



would amount to a request for funds Centra Tech obtained through fraud that were subsequently

obtained by Lambert through fraud. Because Centra Tech’s hands are far from clean,2 its motion

to be recognized as a victim and to receive restitution is DENIED.

         IT IS FURTHER ORDERED that Little’s motion is GRANTED in part and DENIED in

part. The Court finds that Little paid Lambert $480.00 for legal services in September 2017,

Little Letter and Exhibits, Dkts. 51, 52, and thus was “directly and proximately harmed as a

result of the commission of a Federal offense,” 18 U.S.C. § 3771(e)(2)(A), see also 18 U.S.C. §

3663A(a)(2). Because Little meets the definition of victim under both the Crime Victims’ Rights

Act and the Mandatory Victim Restitution Act, id., the Court recognizes him as a victim who is

entitled to receive $480.00 in restitution and to be heard at Lambert’s sentencing.

         But Little’s motion to receive $503,357 in restitution to cover the costs of three lawsuits

against his company and to pay his former colleagues, Little Second Submission, Dkt. 43 at 18,

is denied. “[A] restitution award, whether for lost income or otherwise, cannot be based on mere

speculation.” United States v. Messina, 806 F.3d 55, 69 (2d Cir. 2015) (citing United States v.

Cienfuegos, 462 F.3d 1160, 1168 (9th Cir. 2006)). As the Senate Report accompanying the

Mandatory Victim Restitution Act noted, “losses in which the amount of the victim’s losses are

speculative, or in which the victim’s loss is not clearly causally linked to the offense, should not

be subject to mandatory restitution.” S. Rep. No. 104-179, at 19 (1995).

         The link between the $503,357 loss claimed by Little and Lambert’s fraud is speculative

at best. Little contends that the $503,357 is comprised of: $159,807 in requests by various

plaintiffs in three pending Cook County lawsuits against his company; $143,550 in legal fees and

2
         The Government also argued that Centra Tech filed this motion to generate arguments for criminal
defendants Sharma and Farkas “to assert in their defense at their criminal fraud trial seeking to blame Lambert (in
whole or in part) for the fraud that they perpetrated on Centra Tech investors.” Gov. Response, Dkt. 26 at 12.
While this may have been true at the time the motion was filed, all three Defendants in the related criminal matter
have now pled guilty. See Charging Instruments and Plea Colloquies, Exs. A, B, C, Dkt. 41. Accordingly, this
argument is moot, and the Court declines to consider it.

                                                       6 of 11
         Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 7 of 11



costs associated with the Cook County litigation; and $200,000 to be paid to the members of his

company at the time it last operated. Little Second Submission, Dkt. 43 at 18. Little’s attorney,

Terrence Brennan, responded to a Court order instructing Little to provide information about

“the specific relationship between each lawsuit and the alleged legal services provided to Mr.

Little by the individual representing himself as Mr. Pope.” Order, Dkt. 49 at 2. But even with

this information, the connection between these lawsuits and Lambert’s actions is, at best,

speculative and is, in part, simply non-existent.

       According to Brennan, in Nichols v. Bar Nothin’ Capital et al., 2017 L 012487,

Alexander Nichols “assert[ed] one count for fraud and another for unjust enrichment – in sum,

claiming Mr. Little induced his contribution by portraying BNC as a stable company with

exciting growth potential.” Brennan Letter, Dkt. 53 at 3. See also Complaint, Nichols et al. v.

Bar Nothin’ Capital et al., Exhibits to Little Second Submission, Dkt. 43 (filed under seal). But

according to the complaint in that action, Nichols made his contribution in July 2017, two

months before Little retained Lambert. Brennan Letter, Dkt. 53 at 2. Because the lawsuit

concerns Little’s alleged actions to induce a contribution in July 2017, there is no connection

between Lambert’s fraudulent practice of law and the facts underlying the Nichols lawsuit.

       The connection between the second lawsuit, AIFOT, LLC et al v. Bar Nothin’ Capital,

LLC et al., 2018 L 5528, and Lambert’s illegal conduct is speculative. In AIFOT, the plaintiffs

sued for fraud and unjust enrichment, allegedly relating to problems with “corporate structures

and compliance with employment laws” at Little’s company. Brennan Letter, Dkt. 53 at 3.

Brennan baldly asserts that these “issues derived from advice Mr. Lambert gave Mr. Little.” Id.

But that statement is entirely conclusory and lacks sufficient evidentiary support. Brennan

further notes that the AIFOT plaintiffs complained “about the companies’ overall direction,” id.

at 4, an issue which does not appear to have anything to do with Lambert or his fraudulent legal


                                               7 of 11
         Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 8 of 11



advice. Moreover, Brennan’s letter states that this lawsuit includes a payment dispute arising

under AIFOT’s contract; that aspect of the lawsuit, by its nature, cannot be related to Lambert’s

criminal conduct. Id. at 3. In short, Little has not presented sufficient evidence to show that

there was a connection between AIFOT’s lawsuit and the fraudulent legal advice Little received

from Lambert.

        The third lawsuit, Keelan Consulting et al. v. Bar Nothin’ Capital et al., 2018 L 002547,

fares no better. In Keelan, the plaintiff sued for fraud, unjust enrichment, and breach of contract.

Id. at 4. Brennan asserts that, like the AIFOT plaintiffs, the Keelan plaintiffs also complained

about the “companies’ overall direction.” Id. But the direction in which Little’s companies were

headed has nothing to do with Lambert; Little presents nothing to connect this lawsuit to

Lambert’s unlawful conduct. Moreover, Brennan reports that Little prevailed on the fraud and

unjust enrichment counts and was found liable for breach of contract, apparently arising from a

“dispute over payments” due pursuant to a contract between the parties. Id. at 4. Little’s alleged

failure to pay his consulting firm has no relationship whatsoever to Lambert. In short, Little has

provided insufficient evidence to support his claim that there was a connection between

Lambert’s fraudulent legal services and the dispute between Little’s company and its consulting

firm.

        Because Little has presented insufficient evidence from which the Court could conclude

that there is a causal link between Lambert’s criminal conduct and Little’s losses, finding such a

connection would be entirely speculative. Accordingly, Little’s request for restitution of

$159,807 to cover the costs requested by the plaintiffs in these lawsuits and $143,550 for Little’s

legal fees to defend the actions is denied. Additionally, Little provided no explanation — let

alone evidence — why Lambert should be required to pay restitution to Little so he can pay




                                               8 of 11
         Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 9 of 11



$200,000 to the members of Little’s company at the time it last operated. For all of these

reasons, Little’s motion seeking $503,357 in restitution is DENIED.

        IT IS FURTHER ORDERED that by no later than Friday, February 26, 2021, the

Government must file a proposed forfeiture and restitution order in this matter. In line with this

Opinion, the $11,780 paid for advice given to Centra Tech should be part of the sum to be

forfeited by Lambert but should not be part of the restitution order, and the $480.00 paid by

Little should be part of both the sum to be forfeited and the amount due as restitution. Lambert’s

response to the Government’s proposed order, if any, is due no later than Friday, March 5,

2021.

        IT IS FURTHER ORDERED that Lambert’s sentencing is scheduled for Thursday,

April 1, 2021, at 2:30 P.M. in Courtroom 443 of the Thurgood Marshall United States

Courthouse, located at 40 Foley Square, New York, New York 10007.

        IT IS FURTHER ORDERED that any updates to the parties’ pre-sentencing submissions,

Dkts. 17, 19, are due no later than Friday, March 12, 2021.

        IT IS FURTHER ORDERED that, if he chooses to make one, Little’s written sentencing

submission is due no later than Friday, March 12, 2021. Little must include in his submission

whether he plans to participate in Lambert’s sentencing hearing and if so, whether he will attend

in person or participate remotely. If Little elects to participate at the hearing, either in person or

remotely, his remarks must be limited to five minutes.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who




                                                9 of 11
        Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 10 of 11



meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend the

sentencing by dialing 1-888-363-4749, using the access code 3121171 and the security code

0571. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 21.

The Clerk is further directed to mail a copy of this order to W. Penn Little, 200 West Madison

street, Suite 2100, Chicago, Illinois 60606, and note the mailing on the docket.



SO ORDERED.

                                                         _________________________________
Date: January 28, 2021                                         VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                              10 of 11
        Case 1:19-cr-00571-VEC Document 57 Filed 01/28/21 Page 11 of 11



Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                              11 of 11
